 
Exhibit 10.4
 
PREPARED BY AND UPON RECORDATION RETURN TO:
 
Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, New York 10022
Attention: David M. Warburg, Esq.
 
STATE OF NORTH CAROLINA
COUNTY OF NEW HANOVER
 
DEED OF TRUST
 
THIS DEED of TRUST (this “Deed of Trust”) made this 26th day of August, 2002, by
JLM REALTY, INC., a North Carolina corporation, having an address c/o JLM
Industries, Inc., 8675 Hidden River Parkway, Tampa, Florida 33637 (“Grantor”) to
JAMES L. SEAY, JR., having its mailing address c/o Seay Law Firm, 519 Market
Street, Wilmington, North Carolina 28401 (“Trustee”) and to THE PHILIP S.
SASSOWER 1996 CHARITABLE REMAINDER ANNUITY TRUST, having an address c/o Mr.
Philip Sassower, 135 East 57th Street, New York, New York 10022 (“Beneficiary”).
 
The designation “Grantor”, “Trustee” and “Beneficiary” as used herein shall
include said parties, their heirs, successors, and assigns, and shall include
singular, plural, masculine, feminine or neuter as required by context.
 
WITNESSETH, That whereas Grantor is indebted to Beneficiary in the principal sum
of TWO MILLION AND 00/100 DOLLARS ($2,000,000.00), as evidenced by a Secured
Promissory Note of even date herewith (the “Note”), the terms of which are
incorporated herein by reference. The final due date for payment of said Note,
if not sooner paid, is December 31, 2002.
 
NOW, THEREFORE, as security for said indebtedness, advancements and other sums
expended by Beneficiary pursuant to this Deed of Trust and costs of collection
and other valuable consideration, the receipt of which is hereby acknowledged,
Grantor has bargained, sold, given, granted and conveyed and does by these
presents bargain, sell, give, grant and convey to said Trustee, his heirs, or
successors, and assigns, the parcel(s) of land situated in New Hanover County,
North Carolina, and more particularly described in Schedule A (the “Land”)
attached hereto and made a part hereof;
 
TOGETHER WITH all the improvements now or hereafter erected on the property, and
all easements, appurtenances, and fixtures now or hereafter a part of the
property. All replacements and additions shall also be covered by this Deed of
Trust. All of the foregoing, together with the Land is referred to in this Deed
of Trust as the “Premises.”
 
TO HAVE AND TO HOLD said Premises with all privileges and appurtenances
thereunto belonging, to said Trustee, his heirs, successors, and assigns
forever, upon the trusts, terms and conditions and for the uses hereinafter set
forth,
 
If Grantor shall pay the Note secured hereby in accordance with its terms,
together with interest thereon, and any renewals or extensions thereof in whole
or in part, all other sums secured hereby and shall comply with all of the
covenants, terms and conditions of this Deed of Trust, then this conveyance
shall be null and void and may be cancelled of record at the request and the
expense of Grantor. If however, there shall be any default (a) in the payment of
any sums due under the Note in accordance with its terms, this Deed of Trust in
accordance with its terms, or any other instrument securing the Note, and such
default is not cured prior to the expiration of the applicable notice or grace
period, if any or (b) in any of the other covenants, terms or conditions of the
Note secured hereby, this



--------------------------------------------------------------------------------

 
Deed of Trust, or any other instrument securing Note and such default is not
cured prior to the expiration of the applicable notice or grace period, if any,
then without further notice, it shall be lawful for and the duty of the Trustee,
upon request of Beneficiary, to sell the land herein conveyed in accordance with
paragraph 12 hereof.
 
The proceeds of the sale shall be applied to costs of sale, including, but not
limited to, costs of collection of taxes, assessments, costs of recording,
service fees and incidental expenditures, the amount due on the Note hereby
secured and advancements and other sums expended by Beneficiary according to the
provisions hereof and otherwise as required by the then existing law relating to
foreclosures.
 
And the said Grantor does hereby covenant and agree with the Trustee as follows:
 
1.    PAYMENT OF PRINCIPAL AND INTEREST; PREPAYMENT AND LATE CHARGES.
 
Grantor shall promptly pay when due the principal of and interest on the debt
evidenced by the Note and any prepayment and late charges due under the Note.
 
2.    APPLICATION OF PAYMENTS.
 
Unless applicable law provides otherwise, all payments received by Beneficiary
under paragraph 1 shall be applied: first, to any prepayment charges due under
the Note; second, to interest due; third, to principal due, and last, to any
late charges due under the Note.
 
3.    INSURANCE.
 
Grantor shall keep all improvements on said land, now or hereafter erected,
constantly insured for the benefit of Beneficiary against loss by fire,
windstorm and such other casualties and contingencies, in such manner and in
such companies and for such amounts, not less than that amount necessary to pay
the sum secured by this Deed of Trust, and as may be satisfactory to
Beneficiary, Grantor shall purchase such insurance, pay all premiums therefore,
and shall deliver to Beneficiary such policies along with evidence of premium
payment as long as the Note secured hereby remains unpaid. If Grantor fails to
purchase insurance, pay premiums thereof or deliver said policies along with
evidence of payment of premiums thereon, then Beneficiary, at its option, may
purchase such Insurance. Such amounts paid by Beneficiary shall be added to the
principal of the Note secured by this Deed of Trust, and shall be due and
payable upon demand of Beneficiary. All proceeds from any insurance so
maintained shall at the option of Beneficiary be applied to the debt secured
hereby and if payable in installments, applied in the inverse order of maturity
of such installments or in the repair or reconstruction of any improvements
located upon the Premises.
 
4.    TAXES, ASSESSMENTS, CHARGES.
 
Grantor shall pay all taxes, assessments and charges as may be lawfully levied
against said Premises within 30 days after the same shall become due. In the
event that Grantor fails to so pay all taxes, assessments and charges as herein
required, then Beneficiary, at its option, may pay the same and the amounts so
paid shall be added to the principal of the Note secured by this Deed of Trust,
and shall be due and payable upon demand of Beneficiary.
 
If Beneficiary determines that any part of the Premises is subject to a lien not
approved by Beneficiary which may attain priority over this Deed of Trust,
Beneficiary may give Grantor a notice identifying the lien. Grantor shall
satisfy the lien, to Beneficiary’s satisfaction, within 10 days of the giving of
notice.
 
5.    ASSIGNMENTS OF RENTS AND PROFITS.
 
Grantor assigns to Beneficiary, in the event of default, all rents and profits
from the land and any improvements, to rent same, at any reasonable rate of rent
determined by Beneficiary, and after deducting from any such rent the cost or
reletting and collection, to apply the remainder to the debt secured hereby.
 
6.    PARTIAL RELEASE.
 
Grantor shall not be entitled to the partial release of any of the above
described property



--------------------------------------------------------------------------------

 
without the prior written consent of Beneficiary. Notwithstanding anything
herein contained, Grantor shall not be entitled to any release of property
unless Grantor is not in default and is in full compliance with all of the terms
and provisions of the Note, this Deed of Trust, and any other instrument that
maybe securing said Note.
 
7.    WASTE.
 
Grantor covenants that it will keep the Premises herein conveyed in as good
order, repair and condition as they are now, reasonable wear and tear excepted,
and will comply with comply with all governmental requirements respecting the
Premises or their use, and that it will not commit or permit any waste.
 
8.    COMDENMNATION.
 
In the event that any or all of the Premises shall be condemned and taken under
the power of eminent domain, Grantor shall give immediate written notice to
Beneficiary and Beneficiary shall have the right to receive and collect all
damages awarded by reason of such taking, and the right to such damages hereby
is assigned to Beneficiary who shall have the discretion to apply the amount so
received, or any part thereof, to the indebtedness due hereunder and if payable
in installments, applied in the inverse order or maturity of such installments,
or to any alteration, repair or restoration of the Premises by Grantor.
 
9.    INSPECTION.
 
Beneficiary or its agent may make reasonable entries upon and inspections of the
Premises. Beneficiary shall give Grantor notice at the time of or prior to an
inspection specifying reasonable cause for the inspection.
 
10.    WARRANTIES.
 
Grantor covenants with Trustee and Beneficiary it is the owner of the Premises
in fee simple, has the right to convey the same in fee simple, that title is
marketable and fee and clear of all encumbrances, and that it will warrant and
defend the title against the lawful claims of all persons whomsoever, except for
the exceptions hereinafter stated. Title to the property hereinabove described
is subject to the following exceptions, if any:
 
any portion of the Premises lying below the mean high water mark of the Cape
Fear River; any utility easements affecting the Premises; any rights of way
affecting the Premises
 
11.    TRUSTEE’S FEES; SUBSTITUTE TRUSTEE.
 
Grantor shall pay all costs, fees and expenses incurred by Trustee and Trustee’s
agents and counsel in connection with the performance by Trustee of Trustee’s
duties hereunder and all such costs, fees and expenses shall be secured by this
Deed of Trust.
 
Trustee shall be under no duty to take any action hereunder except as expressly
required hereunder or by law, or to perform any act which would involve Trustee
in any expense or liability or to institute or defend any suit in respect
hereof, unless properly indemnified to Trustee’s reasonable satisfaction.
Trustee, by acceptance of this Deed of Trust, covenants to perform and fulfill
the trusts herein created, being liable, however, only for willful negligence or
misconduct, and hereby waives any statutory fee and agrees to accept reasonable
compensation, in lieu thereof, for any services rendered by Trustee in
accordance with the terms hereof. Beneficiary may remove Trustee at any time or
from time to time and select a successor trustee. In the event of the death,
removal, resignation, refusal to act, or inability to act of Trustee, or in his
sole discretion for any reason whatsoever, Beneficiary may, without notice and
without specifying any reason therefor and without applying to any court, select
and appoint a successor trustee, by an instrument recorded wherever this Deed of
Trust is recorded and all powers, rights, duties and authority of Trustee, as
aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Beneficiary. The procedure
provided for in this paragraph for substitution of Trustee shall be in addition
to and not in exclusion of any other provisions for substitution, by law or
otherwise.



--------------------------------------------------------------------------------

 
12.    POWER OF SALE.
 
Upon the occurrence of a default, Trustee, or the agent or successor of Trustee,
at the request of Beneficiary, shall sell or offer for sale the Premises in such
portions, order and parcels as Beneficiary may determine with or without having
first taken possession of same, to the highest bidder for cash at one or more
public auctions in accordance with the terms and provisions of the law of the
State in which the Premises is located. Such sale shall be made at the area
within the courthouse of the county in which the Premises (or any portion
thereof to be sold) is situated (whether the parts or parcels thereof, if any,
in different counties are contiguous or not, and without the necessity of having
any personal property hereby secured present at such sale) which is designated
by the applicable court of such County as the area in which public sales are to
take place, or, if no such area is designated, at the area at the courthouse
designated in the notice of sale as the area in which the sale will take place,
on such day and at such times as permitted under applicable law of the State
where the Premises is located, after advertising the time, place and terms of
sale and that portion of the Premises in accordance with such law, and after
having served written or printed notice of the proposed sale by certified mail
on each Grantor obligated to pay the Note and other secured indebtedness secured
by this Deed of Trust according to the records of Beneficiary in accordance with
applicable law. The affidavit of any person having knowledge of the facts to the
effect that such service was completed shall be prima facie evidence of the fact
of service.
 
At any such public sale, Trustee may execute and deliver in the name of Grantor
to the purchaser a conveyance of the Premises or any part of the Premises in fee
simple. In the event of any sale under this Deed of Trust by virtue of the
exercise of the powers herein granted, or pursuant to any order in any judicial
proceeding or otherwise, the Premises may be sold in its entirety or in separate
parcels and in such manner or order as Beneficiary in its sole discretion may
elect, and if Beneficiary so elects, Trustee may sell the personal property
covered by this Deed of Trust at one or more separate sales in any manner
permitted by the Uniform Commercial Code of the State in which the Premises is
located, and one or more exercises of the powers herein granted shall not
extinguish or exhaust such powers, until all the Premises is sold or the Note
and other secured indebtedness is paid in full. If the Note and other secured
indebtedness is now or hereafter further secured by any chattel Deed of Trusts,
pledges, contracts or guaranty, assignments of lease, or other Deed of Trusts,
Beneficiary at its option may exhaust the remedies granted under any of said
Deed of Trusts either concurrently or independently, and in such order as
Beneficiary may determine.
 
Upon any foreclosure sale or sales of all or any portion of the Premises under
the power herein granted, Beneficiary may bid for and purchase the Premises and
shall be entitled to apply all or any part of the debt as a credit to the
purchase price.
 
In the event of a foreclosure or a sale of all or any portion of the Premises
under the power herein granted, the proceeds of said sale shall be applied, in
whatever order Beneficiary in its sole discretion may decide, to the expenses of
such sale and of all proceedings in connection therewith (including, without
limitation, attorneys’ fees and expenses), to fees and expenses of Trustee
(including, without limitation, Trustee’s attorneys’ fees and expenses), to
insurance premiums, liens, assessments, taxes and charges (including, without
limitation, utility charges advanced by Beneficiary), to payment of the
outstanding principal balance of the debt, and to the accrued interest on all of
the foregoing; and the remainder, if any, shall be paid to Grantor, or to the
person or entity lawfully entitled thereto.
 
13.    SALE OF PREMISES.
 
Grantor agrees that if the Premises or any part thereof or interest therein is
sold, assigned, transferred, conveyed or otherwise alienated by Grantor, whether
voluntarily or involuntarily or by operation of law, without the prior written
consent of Beneficiary, Beneficiary, at its own option, may declare the Note
secured hereby and all other obligations hereunder to be forthwith due and
payable. Any change in the legal or equitable title of the Premises or in the
beneficial ownership of the Premises, including the sale, conveyance or
disposition of a majority interest in Grantor if a corporation or partnership,
whether or not of record and whether or not for consideration, shall be deemed
to be the transfer of an interest in the Premises.
 
If Beneficiary exercises this option, Beneficiary shall give Grantor notice of
acceleration. The notice shall provide a period of not less than 30 days from
the date the notice is delivered or mailed within which Grantor must pay all
sums secured by this Deed of Trust. If Grantor fails to pay these sums prior to
the expiration of this period, Beneficiary may invoke any remedies permitted by
this Deed of Trust without further notice or demand on Grantor.



--------------------------------------------------------------------------------

 
14.    ADVANCEMENTS.
 
If Grantor shall fail to perform any of the covenants or obligations contained
herein or in any other instrument given as additional security for the Note
secured hereby, Beneficiary may, but without obligation, make advances to
perform such covenants or obligations, and all such sums so advanced shall be
added to the principal sum, shall bear interest at the rate provided in the Note
secured hereby for sums due after default and shall be due from Grantor on
demand of Beneficiary. No advancement or anything contained in this paragraph
shall constitute a waiver by Beneficiary or prevent such failure to perform from
constituting an event of default.
 
15.    INDEMNITY.
 
If any suit or proceeding be brought against the Trustee or Beneficiary or if
any suit or proceeding be brought which may affect the value or title of the
Premises, Grantor shall defend, indemnify and hold harmless and on demand
reimburse Trustee or Beneficiary from any loss, cost, damage or expense and any
sums expended by Trustee or Beneficiary shall bear interest as provided in the
Note secured hereby for sums due after default and shall be due and payable on
demand
 
16.    WAIVERS.
 
Grantor waives all rights to require marshalling of assets by the Trustee or
Beneficiary, and to the extent permitted by applicable law, waives and releases
any error or defects in proceedings to enforce this Deed of Trust, and hereby
waives the benefit of any present or future laws providing for stay of
execution, extension of time, exemption from attachment, levy and sale, and
homestead exemption.
 
No delay or omission of the Trustee or Beneficiary in the exercise of any right,
power or remedy arising under the Note or this Deed of Trust shall be deemed a
wavier of any default or acquiescence therein or shall impair or waive the
exercise of such right, power or remedy by Trustee or Beneficiary at any other
time.
 
17.    CIVIL ACTION.
 
In the event that the Trustee is named as a party to any civil action as Trustee
in this Deed of Trust, the Trustee shall be entitled to employ an attorney at
law, to represent Trustee in said action and the reasonable attorneys’ fee of
the Trustee in such action shall be paid by Beneficiary and added to the
principal of the Note secured by this Deed of Trust and bear interest at the
rate provided in the Note for sums due after default.
 
18.    PRIOR LIENS.
 
Default under the terms of any instrument secured by a lien to which this Deed
of Trust is subordinate shall constitute default hereunder.
 
19.    OTHER TERMS.
 
This Deed of Trust is given to secure not only existing obligations but also
future advances made within ten (10) years of the date of this Deed of Trust to
the same extent as if such future advances are made on the date of the execution
of this Deed of Trust. The principal amount (including any future advances) that
may be so secured may decrease or increase from time to time, but the total
amount so secured at any one time shall not exceed the maximum principal amount
of $3,000,000.00 plus all interest, costs, reimbursements, fees, and expenses
due under this Deed of Trust and Secured hereby, Grantor shall not execute any
document that impairs or otherwise impacts the priority of any future advances
secured by this Deed of Trust. The amount of present obligations secured hereby
is $2,000,000.00.
 
20.    SALE OF NOTE.
 
The Note or a partial interest in the Note (together with this Deed of Trust)
may be sold one or more times without prior notice to Grantor.



--------------------------------------------------------------------------------

 
21.    HAZARDOUS SUBSTANCES.
 
Grantor represents and warrants to Beneficiary that: (i) no Hazardous Substance
(as hereinafter defined) has, been or is intended to be used, manufactured,
generated, stored, treated or processed at the Premises, (ii) no Hazardous
Substance has, been, or is intended to be, spilled, released, discharged,
disposed, placed or otherwise caused to be found in, on, over, under or from any
portion of the Premises, and (iii) no Hazardous Substance has, been, or is
intended to be, used in the construction, alteration, repair or replacement of
all or any portion of the Premises. Grantor represents that it has not received
any notice of any violation of any applicable law governing the use,
manufacture, generation, storage, treatment, transportation or processing of
Hazardous Substances which remains outstanding as of the date hereof. Grantor
further represents that no actions, suits or proceedings have been commenced, or
are pending or, to the best knowledge of Grantor, are threatened, with respect
to any applicable law governing the use, manufacture, storage, treatment,
transportation or processing of any Hazardous Substances.
 
Grantor covenants that it has not and shall not (i) cause or permit the
presence, use, disposal, storage, or release of any Hazardous Substances on or
in the Premises or (ii) do, nor allow anyone else to do, anything affecting the
Premises that is in violation of any Environmental Law.
 
Whether or not it has knowledge of any Hazardous Substance at the Premises,
Grantor covenants that it shall (i) keep or cause the Premises to be kept free
of all Hazardous Substances except to the extent stored and/or used in
compliance with all applicable laws, (ii) not cause or permit, as the result of
any intentional or unintentional act or omission on the part of Grantor, its
agents, employees, tenants, subtenants or other occupants of the Premises, the
release of Hazardous Substances in, on, over, under, to or from any portion of
the Premises or onto any contiguous real property except to the extent any such
release is in full compliance with all applicable laws, (iii) promptly, upon
gaining knowledge thereof, notify the Beneficiary of the presence of any
Hazardous Substances in or on the Premises, and/or the release of any Hazardous
Substances in, on, over, under or from any portion of the Premises, not in
compliance with all applicable laws, and (iv) promptly, upon gaining knowledge
thereof, notify the Beneficiary of any request for information or any inspection
of the Premises by any governmental authority with respect to any Hazardous
Substances and provide the Beneficiary with copies of such request and any
response to any such request or inspection.
 
Grantor covenants that it shall conduct and complete all investigations,
studies, sampling and testing (and promptly shall provide the Beneficiary with
copies of any such studies and the results of any such test) and all remedial,
removal and other actions necessary to clean up and remove all Hazardous
Substances in, on, over, under, from or affecting the Premises in accordance
with all such applicable laws, to the reasonable satisfaction of the
Beneficiary.
 
Grantor shall defend, indemnify and hold harmless the Beneficiary, and its
successors and assigns, and each of their employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, including, without limitation, attorneys’ and
consultants’ fees and disbursements and investigation and laboratory fees,
arising out of, or in any way related to: (i) the presence, disposal, release or
threat of release of any Hazardous Substance in, on, over, under, from or
affecting the Premises or the soil, water, vegetation, or individuals thereon;
(ii) any personal injury (including wrongful death, disease or other health
condition related to or caused by, in whole or in part, any Hazardous Substance)
or property damage (real or personal) arising out of or related to any Hazardous
Substance; (iii) any action, suit or proceeding brought or threatened, or
government order relating to such Hazardous Substance; and/or (iv) any violation
of any applicable law which is based on or in any way related to any Hazardous
Substance and the cost of any work performed and materials furnished in order to
comply therewith. This indemnification shall survive the termination of this
Deed of Trust by repayment of the debt, foreclosure or otherwise.
 
Grantor shall promptly give Beneficiary written notice of any investigation,
claim, demand, lawsuit or other action by any governmental or regulatory agency
or private party involving the Premises and any Hazardous Substance or
Environmental Law of which Grantor has actual knowledge. If Grantor learns, or
is notified by any governmental or regulatory authority, that any removal or
other remediation of any Hazardous Substance affecting the Premises is
necessary, Grantor shall promptly take all necessary remedial actions in
accordance with Environmental Law.



--------------------------------------------------------------------------------

 
As used in this paragraph 21, “Hazardous Substances” are those substances
defined as toxic or hazardous substances by Environmental Law and the following
substances: gasoline, kerosene, other flammable or toxic petroleum products,
toxic pesticides and herbicides, volatile solvents, materials containing
asbestos or formaldehyde, and radioactive materials. As used in this paragraph
21, “Environmental Law” means federal laws and laws of the jurisdiction where
the Premises is located that relate to health, safety or environmental
protection.
 
22.    EVENT OF DEFAULT
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Deed of Trust: (1) a breach by Grantor of any
representation or warranty set forth in the Note, this Deed of Trust, and any
other document securing the Note; and (2) the occurrence of a default and the
expiration of any cure period applicable thereto under the Note, this Deed of
Trust, and any other document securing the Note.
 
23.    ACCELERATION; REMEDIES.
 
Beneficiary shall give notice to Grantor prior to acceleration following
Grantor’s breach of any covenant or agreement in this Deed of Trust (but not
prior to acceleration under paragraph 13 unless applicable law provides
otherwise). Beneficiary shall notify Grantor of, among other things. (a) the
default; (b) the action required to cure the default; (c) when the default must
be cured; and (d) that failure to cure the default as specified may result in
acceleration of the sums secured by this Deed of Trust, foreclosure by judicial
proceeding and/or the sale of the Premises. If the default is not cured as
specified, Beneficiary at its option may require immediate payment in full of
all sums secured by this Deed of Trust without further demand and may foreclose
this Deed of Trust by judicial proceeding. Beneficiary shall be entitled to
collect all expenses incurred in pursuing the remedies provided in this
paragraph 23, including, but not limited to, attorneys’ fees and costs of title
evidence to the extent permitted by applicable law.
 
24.    INTEREST RATE AFTER JUDGMENT.
 
Grantor agrees that the interest rate payable after a judgment is entered on the
Note or in an action of mortgage foreclosure shall be the rate payable from time
to time under the Note.
 
25.    NOTICES.
 
Unless otherwise provided, all notices required or permitted under this Deed of
Trust shall be in writing and shall be deemed effectively given (i) on the day
delivered or transmitted to the party to be notified in the case of notices
delivered by hand or by facsimile, (in the event confirmation is received) (ii)
upon confirmed delivery by Federal Express or other nationally recognized
courier service providing next-business-day delivery, or (iii) three business
days after deposit with the United States Postal Service, by registered or
certified mail, postage prepaid and addressed to the party to be notified, in
each case at the address set forth below, or at such other address as such party
may designate by written notice to the other party (provided that notice of
change of address shall be effective upon receipt by the party to whom such
notice is addressed)
 
If sent to Beneficiary, notices shall be sent to the following address:
 
The Philip S. Sassower 1996 Charitable Remainder Annuity Trust
c/o Mr. Philip Sassower
135 East 57th Street
New York, New York 10022
Tel: (212) 759-1909
Fax: (212) 319-4930
 
with a copy to:
 
Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, New York 10022
Attn.: David M. Warburg, Esq.
Tel: (212) 895-2240



--------------------------------------------------------------------------------

Fax: (212) 895-2900
 
If sent to Grantor, notices shall be sent to the following address:
 
JLM Industries, Inc.
8675 Hidden River Parkway
Tampa, FL 33637
Attn.: Chief Financial Officer
Tel.: (813) 632-3300
Fax: (813) 632-3301
 
26.    INAPPLICABLE PROVISIONS.
 
If any term, covenant or condition of the Note or this Deed of Trust is held to
be invalid, illegal or unenforceable in any respect, the Note and this Deed of
Trust shall be construed without such provision.
 
27.    CONFLICT.
 
In the event of a conflict between the terms of this Deed of Trust and terms of
the Note, at Beneficiary’s option, the terms of the Note shall govern.
 
28.    HEADINGS, ETC.
 
The headings and captions of various paragraphs of this Deed of Trust are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal, or if corporate,
has caused this instrument to be signed in its corporate name by its duly
authorized officers and its seal to be hereunto affixed by authority of its
Board of Directors, the day and year first above written.
 
(USE BLACK INK ONLY)
 
JLM REALTY, INC.
By:
 
/s/    MICHAEL MOLINA  

--------------------------------------------------------------------------------

   
Michael Molina  
Chief Financial Officer

 
State of                                                  
 
City or County of                                 
 
I,                                                      , a Notary Public of the
County or City and State aforesaid, certify that Michael Molina personally
appeared before me this day and acknowledged that he is Chief Financial Officer
of JLM Realty, Inc., a Delaware corporation (the “Corporation”), and that by
authority duly given and as the act of the Corporation, the foregoing instrument
was signed in its corporate name by him as its duly authorized official, such
execution being made for, on behalf of, and in the name of Grantor.
 
Witness my hand and official stamp or seal, this          day of August, 2002.
 
                                                      
Notary Public
My Commission Expires:                
 
Stamp/Seal



--------------------------------------------------------------------------------

 
SCHEDULE A
(Legal Description)
 



--------------------------------------------------------------------------------

 
JLM REALTY, INC., as grantor
(Grantor)
 
to JAMES L. SEAY, JR., as trustee
(Trustee)
 
for the benefit of
 
THE PHILIP S. SASSOWER 1996 CHARITABLE REMAINDER ANNUITY TRUST, as beneficiary
(Beneficiary)
 

--------------------------------------------------------------------------------

 
DEED OF TRUST
 

--------------------------------------------------------------------------------

 
 
Dated: August 26, 2002
 
Location: New Hanover County, North Carolina
 
PREPARED BY AND UPON
RECORDATION RETURN TO:
 
Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, New York 10022
Attention: David M. Warburg, Esq.
[822204/001]